Exhibit 10.31

ENERSYS

AWARD AGREEMENT FOR EMPLOYEES – MARKET SHARE UNITS

UNDER THE AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

THIS AWARD AGREEMENT FOR EMPLOYEES – MARKET SHARE UNITS (this “Agreement”),
dated as of             , is between ENERSYS, a Delaware corporation (the
“Company”), and the individual identified on the signature page hereof (the
“Participant”).

BACKGROUND

A. The Participant is currently an employee of the Company or one of its
Subsidiaries.

B. The Company desires to (i) provide the Participant with an incentive to
remain in the employ of the Company or one of its Subsidiaries, and
(ii) increase the Participant’s interest in the success of the Company by
granting market share units, a form of restricted Stock Unit under the Plan (the
“Market Share Units”), to the Participant.

C. This grant of Market Share Units is (i) made pursuant to the EnerSys Amended
and Restated 2006 Equity Incentive Plan (the “Plan”); (ii) made subject to the
terms and conditions of this Agreement; and (iii) not employment compensation
nor an employment right and is made in the discretion of the Company’s
Compensation Committee.

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, the parties hereto, intending to be legally bound, agree as
follows:

1. Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Market Share Units shall be subject to the Plan.
The terms of the Plan are incorporated into this Agreement by reference. If
there is a conflict or an inconsistency between the Plan and this Agreement, the
Plan shall govern. The Participant hereby acknowledges receipt of a copy of the
Plan.

2. Grant of Market Share Units.

(a) Subject to the provisions of this Agreement and pursuant to the provisions
of the Plan, the Company hereby grants to the Participant the number of Market
Share Units specified on the signature page of this Agreement. The Company shall
credit to a bookkeeping account maintained by the Company, or a third party on
behalf of the Company, for the Participant’s benefit the number of Market Share
Units, each of which shall be deemed to be the equivalent of one share of the
Company’s Common Stock.

(b) If the Company declares and pays a dividend or distribution on Common Stock
in the form of cash, then a number of additional Market Share Units shall be
credited to

 

1



--------------------------------------------------------------------------------

the Participant as of the payment date for such dividend or distribution equal
to the result of dividing (i) the product of the total number of Market Share
Units as of the record date for such dividend or distribution (other than
previously settled or forfeited Market Share Units) times the per share amount
of such dividend or distribution, by (ii) the Fair Market Value of one share of
Common Stock as of the record date for such dividend or distribution. Any Market
Share Units payable under this subsection shall be settled on the settlement
date under Section 3(d) for the underlying Market Share Unit and shall be
subject to the Payout Factor that applies to the underlying Market Share Unit.

(c) If the Company declares and pays a dividend or distribution on Common Stock
in the form of additional shares, or there occurs a forward split of Common
Stock, then a number of additional Market Share Units shall be credited to the
Participant as of the payment date for such dividend or distribution or forward
split equal to (i) the number of Market Share Units credited to the Participant
as of the record date for such dividend or distribution or split (other than
previously settled or forfeited Market Share Units), multiplied by (ii) the
number of additional shares actually paid as a dividend or distribution or
issued in such split in respect of each outstanding share of Common Stock. Any
Market Share Units payable under this subsection shall be settled on the
settlement date under Section 3(d) for the underlying Market Share Unit and
shall be subject to the Payout Factor that applies to the underlying Market
Share Unit.

3. Terms and Conditions. All of the Market Share Units shall initially be
unvested.

(a) Vesting. Except as otherwise provided in this Section 3, the Market Share
Units shall be subject to the restrictions and conditions set forth herein.
Vesting of the Market Share Units is conditioned upon the Participant remaining
continuously employed by the Company or a Subsidiary following the Date of Grant
until the third anniversary of the Date of Grant (the “Vesting Date”), subject
to the provisions of this Section 3.

(i) The Market Share Units shall vest to the extent provided in the following
schedule (the “Normal Vesting Schedule”):

 

(A)

Vesting Date

  

(B)

Payout Factor

  

(C)

Number of Market Share Units Vested

Third anniversary

of Date of Grant

  

Share Price on Vesting

Date divided by Share Price

on Date of Grant

  

Number of Market Share Units specified on

the signature page of this Agreement times

Payout Factor (Column B)

(ii) For purposes of the table set forth above—

1. “Share Price” shall equal the average of the closing share prices of the
Company’s Common Stock during the ninety (90) calendar days immediately
preceding the Vesting Date or Date of Grant, as applicable. If there were no
trades on the Vesting Date or Date of Grant, the closing prices during the
ninety (90) day calendar days immediately preceding the most recent date on
which there were trades shall be used.

 

2



--------------------------------------------------------------------------------

2. “Payout Factor” shall be rounded to the nearest hundredth (two places after
the decimal), except that if the “Payout Factor” equals more than 2.00, the
Payout Factor used in Column C shall be 2.00.

(iii) Any Market Share Units that fail to vest because the employment condition
is not satisfied shall be forfeited, subject to the special provisions set forth
in subsections (iv) through (vii) of this Section 3.

(iv) In the event of a Change in Control prior to the Vesting Date where the
holders of the Company’s Common Stock receive cash consideration for their
Common Stock in consummation of the Change in Control, the Market Share Units
shall immediately become vested. Any Market Share Unit that vests as a result of
a Change in Control under this subsection shall vest based on the Payout Factor
determined by substituting the date of such Change in Control for the Vesting
Date.

(v) If the Participant’s employment terminates due to death, Permanent
Disability, or the Participant terminates employment for Good Reason, or is
terminated by the Company without Cause, Market Share Units not previously
vested shall not then be forfeited, but shall continue to vest and be settled
pursuant to the Normal Vesting Schedule (without regard to the requirement that
the Participant be employed); provided, however, that such Market Share Units
shall be subject to the restrictions on transfer contained in Section 3(b) of
this Agreement until the Vesting Date; and provided further that in the event
such termination of employment occurs on or within two years after a Change in
Control (other than a Change in Control described in Section 3(a)(iv) above),
the Market Share Units shall immediately become vested based on the Payout
Factor determined by substituting the date of such termination of employment for
the Vesting Date. To the extent the date of the Participant’s termination of
employment and the Vesting Date are in different tax years, any amount payable
under this subsection shall constitute the payment of nonqualified deferred
compensation, subject to the requirements of Code Section 409A.

(vi) In the event of the Participant’s resignation or termination of employment
(other than for Cause) on or after the earlier of (A) the Participant’s 60th
birthday and having attained ten (10) years of service with the Company or a
Subsidiary (including years of service granted by the Company as a result of a
merger, acquisition, or other transaction) or (B) the Participant’s 65th
birthday (a “Retirement”), where such Retirement is on or after April 1, 2011,
Market Share Units not previously vested shall not then be forfeited, but shall
continue to vest and be settled pursuant to the Normal Vesting Schedule (without
regard to the requirement that the Participant be employed); provided, however,
that such Market Share Units shall be subject to the restrictions on transfer
contained in Section 3(b) of this Agreement until the Vesting Date. If the
Participant’s Retirement occurs prior to April 1, 2011, unvested Market Share
Units shall continue to vest and be settled in accordance with this subsection
(vi); provided, however, that such vesting and settlement shall be on a pro-rata
basis based on the number of calendar days the Participant has been employed by
the Company during the period beginning on April 1, 2010 and ending on the date
of Retirement. To the extent the Participant’s Retirement date and the Vesting
Date are in different tax years, any amount payable under this subsection shall
constitute the payment of nonqualified deferred compensation, subject to the
requirements of Code Section 409A.

 

3



--------------------------------------------------------------------------------

(b) Restrictions on Transfer. Until the earlier of the Vesting Date, the date of
a Change in Control described in Section 3(a)(iv), or the date of a termination
of employment on or within two years after a Change in Control described in
Section 3(a)(v), or as otherwise provided in the Plan, no transfer of the Market
Share Units or any of the Participant’s rights with respect to the Market Share
Units, whether voluntary or involuntary, by operation of law or otherwise, shall
be permitted. Unless the Company’s Compensation Committee determines otherwise,
upon any attempt to transfer any Market Share Units or any rights in respect of
the Market Share Units before the earlier of the Vesting Date, the date of a
Change in Control described in Section 3(a)(iv), or the date of a termination of
employment on or within two years after a Change in Control described in
Section 3(a)(v), such unit, and all of the rights related to such unit, shall be
immediately forfeited by the Participant and transferred to, and reacquired by,
the Company without consideration of any kind.

(c) Forfeiture. Upon termination of the Participant’s employment with the
Company or a Subsidiary for any reason other than one of the reasons set forth
in subsections (v) and (vi) of Section 3(a), the Participant shall forfeit any
and all Market Share Units which have not vested as of the date of such
termination and such units shall revert to the Company without consideration of
any kind.

(d) Settlement. Market Share Units not previously forfeited shall be settled on
the earlier of the Vesting Date, the date of a Change in Control described in
Section 3(a)(iv), or the date of a termination of employment on or within two
years after a Change in Control described in Section 3(a)(v) by delivery of one
share of common stock for each Market Share Unit being settled.

4. Noncompetition. The Participant agrees with the Company that, for so long as
the Participant is employed by the Company or any of its Subsidiaries and
continuing for twelve (12) months (or such longer period as may be provided in
an employment or similar agreement between the Participant and the Company or
one of its Subsidiaries) following a termination of such employment under
Sections 3(a)(v) or (vi) of this Agreement or that occurs after any of the
Market Share Units have vested, the Participant will not, without the prior
written consent of the Company, directly or indirectly, and whether as principal
or investor or as an employee, officer, director, manager, partner, consultant,
agent, or otherwise, alone or in association with any other person, firm,
corporation, or other business organization, become involved in a Competing
Business in any geographic area in which the Company or any of its Subsidiaries
has engaged during such period in a Competing Business, or in which the
Participant has knowledge of the Company’s plans to engage in a Competing
Business (including, without limitation, any area in which any customer of the
Company or any of its Subsidiaries may be located); provided, however, that the
provisions of this Section 4 shall apply solely to those activities of a
Competing Business, with which the Participant was personally involved or for
which the Participant was responsible while employed by the Company or its
Subsidiaries during the twelve (12) month period preceding termination of the
Participant’s employment.

5. Wrongful Solicitation. As a separate and independent covenant, the
Participant agrees with the Company that, for so long as the Participant is
employed by the Company or any of its Subsidiaries and continuing for twelve
(12) months (or such longer period as may be provided in an employment or
similar agreement between the Participant and the Company or

 

4



--------------------------------------------------------------------------------

one of its Subsidiaries) following a termination of such employment under
Sections 3(a)(v) or (vi) of this Agreement or that occurs after any of the
Market Share Units have vested, the Participant will not engage in any Wrongful
Solicitation.

6. Confidentiality; Specific Performance.

(a) The Participant agrees with the Company that the Participant will not at any
time, except in performance of the Participant’s obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity, or other organization (other than the
Company, or its employees, officers, directors, stockholders, or agents) or use
for the Participant’s own benefit any information deemed to be confidential by
the Company or any of its Affiliates (“Confidential Information”) relating to
the assets, liabilities, employees, goodwill, business, or affairs of the
Company or any of its Affiliates, including, without limitation, any information
concerning past, present, or prospective customers, manufacturing processes,
marketing, operating, or financial data, or other confidential information used
by, or useful to, the Company or any of its Affiliates and known (whether or not
known with the knowledge and permission of the Company or any of its Affiliates
and whether or not at any time prior to the Date of Grant developed, devised, or
otherwise created in whole or in part by the efforts of the Participant) to the
Participant by reason of the Participant’s employment with, equity holdings in,
or other association with the Company or any of its Affiliates. The Participant
further agrees that the Participant will retain all copies and extracts of any
written Confidential Information acquired or developed by the Participant during
any such employment, equity holding, or association in trust for the sole
benefit of the Company, its Affiliates, and their successors and assigns. The
Participant further agrees that the Participant will not, without the prior
written consent of the Company, remove or take from the Company’s or any of its
Affiliate’s premises (or if previously removed or taken, the Participant will
promptly return) any written Confidential Information or any copies or extracts
thereof. Upon the request and at the expense of the Company, the Participant
shall promptly make all disclosures, execute all instruments and papers, and
perform all acts reasonably necessary to vest and confirm in the Company and its
Affiliates, fully and completely, all rights created or contemplated by this
Section 6. The term “Confidential Information” shall not include information
that is or becomes generally available to the public other than as a result of a
disclosure by, or at the direction of, the Participant.

(b) The Participant agrees that upon termination of the Participant’s employment
with the Company or any Subsidiary for any reason, the Participant will return
to the Company immediately all memoranda, books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way
evidencing (in whole or in part) Confidential Information relating to the
business of the Company and its Subsidiaries and Affiliates. The Participant
further agrees that the Participant will not retain or use for the Participant’s
account at any time any trade names, trademark, or other proprietary business
designation used or owned in connection with the business of the Company or its
Subsidiaries or Affiliates.

(c) The Participant acknowledges and agrees that the Company’s remedies at law
for a breach or threatened breach of any of the provisions of this Section 6, or
Section 4 or 5 above, would be inadequate and, in recognition of this fact, the
Participant agrees that, in the

 

5



--------------------------------------------------------------------------------

event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction, or any other equitable remedy which may then
be available.

7. Taxes.

(a) This Section 7(a) applies only to (a) all Participants who are U.S.
employees, and (b) to those Participants who are employed by a Subsidiary of the
Company that is obligated under applicable local law to withhold taxes with
respect to the settlement of the Market Share Units. Such Participant shall pay
to the Company or a designated Subsidiary, promptly upon request, and in any
event at the time the Participant recognizes taxable income with respect to the
Market Share Units, an amount equal to the taxes the Company determines it is
required to withhold under applicable tax laws with respect to the Market Share
Units. The Participant may satisfy the foregoing requirement by making a payment
to the Company in cash or, with the approval of the Plan administrator, by
delivering already owned unrestricted shares of Common Stock or by having the
Company withhold a number of shares of Common Stock in which the Participant
would otherwise become vested under this Agreement, in each case, having a value
equal to the minimum amount of tax required to be withheld. Such shares shall be
valued at their fair market value on the date as of which the amount of tax to
be withheld is determined.

(b) The Participant acknowledges that the tax laws and regulations applicable to
the Market Share Units and the disposition of the shares following the
settlement of Market Share Units are complex and subject to change.

8. Securities Laws Requirements. The Company shall not be obligated to transfer
any shares following the settlement of Market Share Units to the Participant
free of a restrictive legend if such transfer, in the opinion of counsel for the
Company, would violate the Securities Act of 1933, as amended (the “Securities
Act”) (or any other federal or state statutes having similar requirements as may
be in effect at that time).

9. No Obligation to Register. The Company shall be under no obligation to
register any shares as a result of the settlement of the Market Share Units
pursuant to the Securities Act or any other federal or state securities laws.

10. Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act for such period as the Company or its
underwriters may request (such period not to exceed 180 days following the date
of the applicable offering), the Participant shall not, directly or indirectly,
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any of the Market
Share Units granted under this Agreement or any shares resulting the settlement
thereof without the prior written consent of the Company or its underwriters.

 

6



--------------------------------------------------------------------------------

11. Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Market Share Units by any holder thereof in violation of
the provisions of this Units Agreement or the Certificate of Incorporation or
the Bylaws of the Company, will be valid, and the Company will not transfer any
shares resulting from the settlement of Market Share Units on its books nor will
any of such shares be entitled to vote, nor will any dividends be paid thereon,
unless and until there has been full compliance with such provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce such
provisions.

12. Rights as a Stockholder. The Participant shall not possess the right to vote
the shares underlying the Market Share Units until the Market Share Units have
settled in accordance with the provisions of this Agreement and the Plan.

13. Survival of Terms. This Agreement shall apply to and bind the Participant
and the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors. The terms of Sections
4, 5 and 6 shall expressly survive the forfeiture of the Market Share Units and
this Agreement.

14. Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the Participant’s attention at the mailing address set forth at
the foot of this Agreement (or to such other address as the Participant shall
have specified to the Company in writing) and, if to the Company, to the
Company’s office at 2366 Bernville Road, Reading, Pennsylvania 19605, Attention:
General Counsel (or to such other address as the Company shall have specified to
the Participant in writing). All such notices shall be conclusively deemed to be
received and shall be effective, if sent by hand delivery, upon receipt, or if
sent by registered or certified mail, on the fifth day after the day on which
such notice is mailed.

15. Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

16. Authority of the Administrator. The Plan Administrator, which is the
Company’s Compensation Committee, shall have full authority to interpret and
construe the terms of the Plan and this Agreement. The determination of the
administrator as to any such matter of interpretation or construction shall be
final, binding and conclusive.

17. Representations. The Participant has reviewed with his own tax advisors the
applicable tax (U.S., foreign, state, and local) consequences of the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that he (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.

 

7



--------------------------------------------------------------------------------

18. Investment Representation. The Participant hereby represents and warrants to
the Company that the Participant, by reason of the Participant’s business or
financial experience (or the business or financial experience of the
Participant’s professional advisors who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant’s own
interests in connection with the transactions contemplated under this Agreement.

19. Entire Agreement; Governing Law. This Agreement and the Plan and the other
related agreements expressly referred to herein set forth the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings relating to the subject matter hereof. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement. The headings of sections and subsections herein are included solely
for convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement. This Agreement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Pennsylvania, USA.

20. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.

21. Amendments; Construction. The Plan administrator may amend the terms of this
Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Participant hereunder without his or her consent.
To the extent the terms of Section 4 above conflict with any prior agreement
between the parties related to such subject matter, the terms of Section 4 shall
supersede such conflicting terms and control. Headings to Sections of this
Agreement are intended for convenience of reference only, are not part of this
Market Share Units and shall have no affect on the interpretation hereof.

22. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understand the terms and
provision thereof, and accepts the shares of Market Share Units subject to all
the terms and conditions of the Plan and this Agreement. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Agreement.

 

8



--------------------------------------------------------------------------------

23. Miscellaneous.

(a) No Rights to Grants or Continued Employment. The Participant acknowledges
that the award granted under this Agreement is not employment compensation nor
is it an employment right, and is being granted at the sole discretion of the
Company’s Compensation Committee. The Participant shall not have any claim or
right to receive grants of Awards under the Plan. Neither the Plan or this
Agreement, nor any action taken or omitted to be taken hereunder or thereunder,
shall be deemed to create or confer on the Participant any right to be retained
as an employee of the Company or any Subsidiary or other Affiliate thereof, or
to interfere with or to limit in any way the right of the Company or any
Affiliate or Subsidiary thereof to terminate the employment of the Participant
at any time.

(b) No Restriction on Right of Company to Effect Corporate Changes. Neither the
Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.

(c) Assignment. The Company shall have the right to assign any of its rights and
to delegate any of its duties under this Agreement to any of its Affiliates.

24. Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the receipt of any benefits under this Agreement as a result of a
termination of employment shall be subject to satisfaction of the condition
precedent that the Participant undergo a “separation from service” within the
meaning of Treas. Reg. § 1.409A-1(h) or any successor thereto. In addition, if a
Participant is deemed to be a “specified employee” within the meaning of that
term under Code Section 409A(a)(2)(B), then with regard to any payment or the
provisions of any benefit that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six (6) month period measured
from the date of the Participant's “separation from service” (as such term is
defined in Treas. Reg. § 1.409A-1(h)), or (ii) the date of the Participant's
death (the “Delay Period”). Within ten (10) days following the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Participant in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT
UNLESS SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS
SUBSEQUENT TO THE DATE OF GRANT SET FORTH BELOW.

 

9



--------------------------------------------------------------------------------

BY SIGNING THIS AGREEMENT, THE PARTICIPANT IS HEREBY CONSENTING TO THE
PROCESSING AND TRANSFER OF THE PARTICIPANT’S PERSONAL DATA BY THE COMPANY TO THE
EXTENT NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS
AGREEMENT.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.

 

ENERSYS By:  

 

Name:   John D. Craig Title:   Chairman, President & CEO PARTICIPANT

 

Name:  

 

Address:  

 

 

 

Date of Grant:                     

Number of Shares of Market Share Units:                     

 

10